? by defendant from a judgment of the Supreme *631Court, Kings County, rendered April 9, 1974, convicting him of robbery in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the second degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Based upon the facts herein, the grand larceny conviction must be dismissed as an inclusory concurrent count of robbery in the first degree (see People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.